
Citation Nr: 0003096	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-23 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $26,574.42, plus 
interest, to include the issue of whether waiver of recovery 
is precluded by bad faith.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant's dates of service are not verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued in March 1995.  The Committee found that the 
appellant's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.  The case was remanded to the RO for due process 
requirements in April 1998.  The appellant presented 
testimony at a personal hearing conducted before the 
undersigned Member of the Board in April 1999.  The case has 
now been returned to the Board for further appellate review 
of the waiver claim.

The appellant has not challenged the validity of the loan 
guaranty indebtedness. Thus, the Board limits its 
consideration to the issue of waiver of recovery of the loan 
guaranty indebtedness.


FINDINGS OF FACT

1.  In April 1988, the appellant and his wife obtained a loan 
guaranteed, in part, by VA, for the purpose of refinancing 
their original purchase of real estate located in Orange 
Park, Florida.

2.  Evidence of record shows that the appellant and his wife, 
without notice to VA or the mortgage holder, moved out of the 
subject property and out-of-state in 1990.

3.  The appellant was delinquent in paying his mortgage 
obligation beginning on June 1, 1993.  The alleged reason for 
the default was that the appellant was self-employed and had 
not received payment for a job.  

4.  The appellant failed to comply with opportunities he was 
provided by the holder and VA to avoid foreclosure, continued 
to use the property for rental income nine months after his 
default, retaining the proceeds, and did not make payments 
when he was employed and receiving rental income.

5.  A foreclosure sale on the property took place in August 
1994.

6.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and 
the resulting deficiency of $26,574.42, plus accrued 
interest, was charged to the appellant.

7.  The appellant's delinquency in maintaining his mortgage 
obligation, coupled with his actions taken subsequent to his 
default of June 1993 are representative of deceptive dealing 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (1999).

2.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1988, the appellant and his wife obtained a loan 
guaranteed, in part, by VA, for the refinancing of the 
original purchase of real estate (single family home) in 
August 1984, located in Orange Park, Florida.  

In August 1993, the mortgage holder informed VA that monthly 
mortgage payments had not been made since June 1, 1993.  The 
amount of each installment was $702.00.  The notice of 
default indicated that the appellant was delinquent and 
ignoring the lender's letters and telephone messages.  The 
lender had attempted to contact the appellant by letter and 
telephone on seven (7) different occasions in an effort to 
allow him every opportunity to make good on his contractual 
obligations.  The Notice of Default also indicated that to 
the lender's knowledge, the appellant still occupied the 
subject property.  On July 27, 1993, the appellant's wife 
stated, by phone call, that two payments would arrive by 
August 6th.  On August 13, 1993, prior notice sent to 
appellant was returned as undeliverable as forwarding address 
had expired.  In August 1993, payment for one month was 
returned to the appellant as three were then due.  In 
addition, the notice of default indicated that the reason for 
the default was that the appellant was self-employed and had 
not been paid for a job yet.

A hand-written note on the back-side of the Notice of Default 
indicated that the appellant telephoned the VA on August 31, 
1993, and indicated that the reason for the delinquency was 
due to his being unemployed.  He claimed that he did "odd 
jobs" and his wife worked part-time.  He further indicated 
that he wanted to be considered for a deed in lieu of 
foreclosure.  The process was explained to the veteran and he 
was sent a financial statement to complete.  

In November 1993, the mortgage holder, by VA Form 26-6851, 
"Notice of Intention to Foreclose", informed the VA that 
since filing the Notice of Default in August, there had still 
been no response from the appellant to any of the collection 
calls or letters.  The lender had even called the appellant's 
pager without any response from the appellant.  

VA wrote to the appellant at the subject address in November 
1993, and notified him that the lender was taking action to 
foreclose his loan.  He was advised to complete and return 
the enclosed financial statement immediately in order that 
his situation might be better evaluated and an attempt made 
to help him avoid a foreclosure.  This letter was returned to 
VA as undeliverable by the Post office as the forwarding 
order had expired.

VA wrote to the appellant in March 1994 and notified him that 
the lender was taking action to foreclose his loan.  He was 
advised to contact the lender to make arrangements to 
reinstate the loan, or in the alternative, to sell the 
property prior to foreclosure.

An April 1994 Uniform Residential Appraisal Report indicated 
that the property was occupied by the appellant's tenant.  
The tenant graciously consented to an interior inspection.  
She indicated that she had been there only a short while and 
was very upset about it being appraised for liquidation as 
she paid $595 per month rent to the "owner".  The appraisal 
report also indicated that there were stable market 
conditions in that residential area.  The time a house, in 
good condition, was on the market before re-sale, was up to 6 
months.  There were currently 25 active and 10 pending sales.  
The home was considered to be in fairly good condition for 
resale.  It was further noted that the subject property had 
not been listed through the MLS in the past year.

A foreclosure sale on the property took place in August 1994.  
The holder was the successful bidder at the foreclosure sale 
and following the sale, title to the property was conveyed by 
the holder to VA.

In November 1994, VA paid the holder's loan guaranty claim, 
and the related loss to the government, in the amount of 
$26,574.42, plus accrued interest, was charged as a debt to 
the appellant and collection efforts were initiated.  See 
VA's written notification to appellant of indebtedness and 
notice of rights, dated December 29, 1994.

The appellant submitted a claim for waiver of recovery of 
loan guaranty indebtedness in March 1995.  He stated that he 
had tried to sell the house but had "no luck".  The 
appellant claimed that he was currently financially unable to 
repay the indebtedness.  The appellant also submitted a 
photocopy of a letter that he allegedly had mailed to the VA 
in September 1993.  In this document the appellant complained 
that the mortgage payment was $820.00 per month, and "top 
rent" was around $545.00 per month from tenants; and that 
the area was in "decline" and many homes were vacant.  He 
requested a deed in lieu of foreclosure or that he be allowed 
to "reamortazize" (refinance) at no additional cost to 
himself.  

In conjunction with his waiver claim, the appellant also 
submitted a January 1995 Financial Status Report (FSR) 
showing that he had worked as a self-employed painter since 
1985.  He indicated that he and his wife were divorced in 
April 1994.  

In a March 1995 decision, the Committee found that the 
appellant's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.  The appellant appealed the RO's decision to the 
Board.

In his April 1995 notice of disagreement and September 1995 
substantive appeal, the appellant claimed he had, in fact, 
attempted to obtain a deed in lieu of foreclosure.  He 
alleged that after he had received correspondence from VA 
concerning a deed in lieu of foreclosure, he had forwarded 
the executed form with a completed FSR to both the VA and the 
lender in September 1993.  The appellant also contended that 
he was financially unable to sell the house.  He alleged that 
a realtor had estimated seller's cost at closing would be 
over $10,000.  He further claimed that he had attempted to 
refinance the loan but had been denied.  Furthermore, he 
contended that he actually had received no rent for the 
subject property from the tenants since June 1993.  He 
admitted that the house had been rented many times.  Finally, 
he argued that withholding money from his military retirement 
in order to recoup this indebtedness would create a financial 
hardship.

In support of his contentions, the appellant submitted the 
following: a photocopy of the form letter received from VA in 
September 1993; a photocopy of an incomplete FSR allegedly 
prepared in September 1993; photocopies of incomplete federal 
tax returns for 1993 and 1994; a photocopy of a written 
estimate of closing costs for seller prepared by a realtor, 
dated March 1993; and a photocopy of a letter from the 
mortgage holder dated December 1991 indicating that although 
they could not refinance his loan or change the terms of his 
mortgage to lower the payments, the mortgage company was 
willing to work with him on a repayment plan if he contacted 
them.  

The appellant testified in a personal hearing held in 
November 1995, as to how he and his former wife had purchased 
the house in Jacksonville in 1984, and refinanced the loan in 
1988 in order to lower the interest rate and have lower 
monthly payments.  He was medically retired form the Navy in 
1985, and thereafter self-employed as a painter.  In 1990, 
they moved to Atlanta.  Due to the fact that it would cost 
over $10,000 to sell the house, they had rented the house in 
Florida.  Since 1990, he had continued to work as a self-
employed painter.  He had attempted to refinance again in 
1991.  Also, although the VA and lender had no record, he had 
sent in paperwork to obtain a deed in lieu of foreclosure in 
September 1993.  He was currently divorced and required to 
pay $600 per month child support.  Due to the VA taking his 
military retirement pay the veteran's vehicle had been 
repossessed and he was unable to pay his bills.  He was on 
medication for hypertension and depression.  

The RO wrote to the appellant in April 1996 and requested 
that he submit certain documentation, including copies of 
Federal Income Tax Returns, to include copies of all 
schedules filed, dated from 1992 to 1995; and a copy of the 
statement issued by the military retired pay center 
reflecting adjustment in retired pay.  He was also requested 
to complete and return a current FSR.  

In May 1996, the appellant provided incomplete copies of his 
Federal Income Tax Returns for the years 1992 through 1995.  
Specifically, while he did submit a copy of his Georgia State 
Tax Return for 1992, he did not furnish a copy of his federal 
return.  Likewise, tax information for 1993 was incomplete.  
Specifically, the first page of his Federal Tax Return was 
missing; however, the copy of the second page indicated 
adjusted gross income of $8119.  The copy of the appellant's 
Schedule A for 1993 indicated that he made contributions to 
charity totaling $700 that year, $300 in cash or check and 
$400 in form other than cash or check.  It is also noted that 
the appellant's total income was actually more than would be 
reported on his tax returns because of VA disability 
exemption.

The appellant also submitted documentation in 1996 from the 
Defense Finance and Accounting Service that indicated his 
current gross retirement pay was 575 per month; his net pay 
was $167.81 after $380 reduction for VA waiver, and $27.19 
for costs.  The appellant provided copies of legal 
documentation indicating his 1988 vehicle was repossessed in 
1995 for failure to make installment payments.  There was a 
copy of a demand letter dated in December 1994, from his 
attorney for payment for legal services provided with regard 
to his divorce.  He also provided several miscellaneous 
letters and statements from creditors dated in 1996, all 
showing past due balances on installment accounts as well as 
for medical treatment provided in 1996.  

The appellant also submitted a FSR, dated May 1996, that 
indicated a total monthly net income of $1,367.81 and total 
monthly expenses of $1,325.00 for rent, food, utilities, gas, 
and child support.

In January 1997 the Committee readjudicated it's prior bad 
faith determination in light of recent judicial precedent, 
see Richards v. Brown, 9 Vet. App. 255 (1996), applicable to 
the adjudication of bad faith cases.  In a decision issued in 
January 1997 by supplemental statement of the case, the 
Committee again determined that collection of the outstanding 
indebtedness, in the calculated amount of $26,574.42, plus 
accrued interest thereon, was precluded because of the 
appellant's bad faith.

In May 1997, the Board remanded this case in order to 
schedule a personal hearing before a traveling Member of the 
Board

In April 1999, the appellant testified at a personal hearing 
held at the RO located in Atlanta, Georgia, before the 
undersigned Member of the Board.  He stated that once he told 
the VA that he could no longer make mortgage payments, he had 
also told the tenants to move out.  Thereafter, he did not 
receive any rental payments from them.  Furthermore, the rent 
payments were still $250 less than the mortgage payments and 
he believed this was evidence that it was "unfair" for the 
VA to hold him accountable for the home guaranty 
indebtedness.  He also testified that it was unfair to hold 
him accountable because he did attempt to cooperate with the 
lender by sending in the signed form for a deed in lieu of 
foreclosure in September 1993, and he didn't know "if it got 
lost at the VA, or what happened."  He further testified 
that it was not "bad faith" but rather that he was in an 
impossible position at the time he stopped making payments in 
June 1993.  The rent he received was less than the monthly 
mortgage payment and the property had depreciated in value so 
that the debt against it was greater than the current fair 
market value so he could not sell it.  Thus, he had no choice 
but to stop making payments.  The veteran also testified as 
to his current financial status with one child in college and 
another to begin college next year.  Furthermore, he was in 
poor health having suffered a heart attack the year before 
(1998).

Legal Analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1999).  
It should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure, as well as the appellant's 
attitude toward contractual obligations, and his actions or 
omissions with respect to avoiding foreclosure, as indicated 
by the evidence of record.

This case has been readjudicated by the Committee pursuant to 
the precedent holding in Richards v. Brown, 9 Vet. App. 255 
(1996), and thus, the Board will address the issue of bad 
faith using only the criteria provided in 38 C.F.R. 
§ 1.965(b).

The appellant's delinquency in timely maintaining his 
mortgage obligation coupled with his actions taken in 
response to his uncured default of June 1993 are 
representative of a willful intention to seek an unfair 
advantage, with knowledge of the likely consequences.  The 
evidence of record discloses that following his default in 
August 1994, the appellant, for the most part, failed to 
respond to either the holder's or VA's efforts to contact him 
to discuss alternatives to foreclosure.  There is no evidence 
to show that he attempted to sell the subject property so as 
to avoid a foreclosure, as recommended by VA.  Rather, it 
appears that the appellant chose to relocate in 1990 and used 
the property for rental income thereafter until he determined 
in 1993 that it was not in his financial best interest to 
either resell the property or continue to make the monthly 
mortgage payments which were more than the rental income he 
received from the property.  Thus, he decided to stop making 
payments and allow the government to assume the loss.

Of particular note, the record reflects that the appellant 
and his wife were employed at the time of the default and 
through the time of the foreclosure.  There is no proof of 
additional expenses incurred during that time period.  
Indeed, the appellant failed to submit a copy of his 1992 
federal tax return or a complete copy of his 1993 federal tax 
return in response to the RO's 1996 letter requesting a copy 
of his federal income tax returns.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In addition, it is shown that he 
continued to rent the property for approximately nine months 
after the default, but any income received from this 
arrangement was not remitted to the holder.  The Board also 
finds the appellant's statements concerning this tenant's 
failure to pay rent after June 1993 not to be credible, as he 
was still in possession of the property in April 1994 when 
the tenant claimed to have been there "only a short while" 
and to be paying rent to "the owner" when interviewed 
during the liquidation inspection.  The Board also finds the 
appellant's statements concerning his mailing of 
correspondence to both the lender and VA in September 1993, 
to be incredible as neither alleged recipient had any record 
of such correspondence and the lender in November 1993 
indicated the appellant had failed to respond to repeated 
attempts to contact him.  

The appellant further states on appeal that he is unable to 
repay the loan guaranty indebtedness due to current financial 
hardship, but again, these statements do not explain his 
default or provide mitigating circumstances for his failure 
to cooperate with the holder's and VA's efforts to service 
his delinquent account in 1993 and 1994.

On the basis of these findings, the Board concludes that the 
totality of the appellant's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
His deceptive dealing is shown by his failure to comply with 
opportunities he was provided by the holder and VA to avoid 
foreclosure and by the fact that he continued to use the 
property for rental income after his default and retained the 
proceeds.  It is also shown by the fact that he did not make 
payments when his financial information showed an apparent 
ability to make them.  His failure in these regards led to 
the foreclosure on this property and resulted in a 
substantial loss to the Government.  The result of his 
actions taken in connection with his default is deemed by the 
Board to have been foreseeable given the course of events.  
These facts negate any personal mitigating factors claimed on 
appeal and, therefore, will not serve to form a basis to 
absolve the bad faith demonstrated in this case.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c) (West 
1991).

Finally, it is noted that a finding of fraud, 
misrepresentation, or bad faith under 38 C.F.R. § 1.965(b) 
(1999) provides an independent basis to deny the waiver 
claim; however, as the Board has concluded that bad faith was 
demonstrated in this case, further discussion and analysis of 
the claim according to the criteria for fraud or 
misrepresentation will not be addressed herein.


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


